AFFIDAVIT OF PR SERVER

United States District Court for the Southern District of Texas, Houston Division

Dish Network, L.L.C. Attorney: Stephen M. Ferguson
Plaintifi(s), Hagan Noll & Boyle LLC
Two Memorial City Plaza, 820 Gessner, Suite 940
Le Houston TX 77024
Yahya Alghafir, et al

 

 

li

 

 

PE

< £25473 7%

 

 

 

 

Defendant(s}.

Case Number: 4:20-cy-01678

Legal documents received by Same Day Process Service, Inc. on 05/14/2020 at 12:51 PM to be served upon Texas
Communication & Technology, LLC at 2953 Sandcastle Ln., Houston, TX 77057

1, Gary F. Hodges (PSC #10081), swear and affirm that on June 10, 2020 at 5:20 PM, I did the following:

Served Texas Communication & Technology, LLC by delivering a conformed copy of the Summons in a Civil
Action; Complaint; Exhibits; Civil Cover Sheet; Order for Conference and Disclosure of Interested Parties;
Report on the Filing or Determination of an Action or Appeal Regarding a Copyright; Civil Docket 1-6 to Jane

Doe as Resident of the property used by Texas Communication & Technology, LLC at 2953 Sandcastle Ln. ,
Houston, TX 77057.

Description of Person Accepting Service:
Sex: Female Age: 45 Height: Sftéin-5ft8in Weight: 131-160 Ibs Skin Color: Middle Eastern Hair Color: Dark Brown

Supplemental Data Appropriate to this Service: She didn’t provide her name I placed the documents at her feet and
walked away.On June 11, 2020, a copy of the legal documents were mailed to the subject via first class mail. On May
15, 2020 I arrived at the provided address and spoke to the current resident Mr. Bustimonte who stated that he resided
at the address for "a long time" and had not heard of the subject. I observed two vehicles parked in front of the home

with Texas tags HSL0237 which is registered to Texas Closeout Trade, LLC and Texas tags IRM6379 which is

registered to Ansley Renee Pierce and Patty Burns Herbold. Further, on May 26, 2020 I was provided two photographs

of the subject and was able to confirm the individual who stated his name was Mr. Bustamonte was the subject which
we needed to serve. I have attached the photos received as an exhibit 1. On June 19, 2020 I was able to pull up the
property records of the defendants residential address via Houston Property Records, and I can confirm that the
property is currently owned by Yahya Alghafir, property record attached as Exhibit 2.

that the foregoing information contained in this affidavit is true and correct and that I
ver the age of 18 and have no interest in the above legal matter.

  

Same Day Process Service, Inc.
1413 K St., NW, 7th Floor
Washington DC 20005
(202)-393-4200
info@samedayprocess.com

Internal Job ID: 254757
=

6/19/2020 | | image.png Ey [ y B\T

 

https://mail.google.com/mail/u/3/?tab=wm&ogbl#search/alghafir/QgrcJHsbcVCNcGsBGqrwzhWrzF djmnLhxLv?projector=1 1/1
6/19/2020 - | | _ | we EXHIBIT |

Pt

 

https://mail.google.com/mail/u/3/?tab=wm&ogbl#search/alghafir/grcJHsbcVCNcGsBGqrwzhWizF djmnLhxLv?projector=1 1/1
Harris County Tax Office

1 of 2

Property Tax

   

;Seare Sea Eee a

i

Current Statement

 

5 Year Account History

 

Print Statement

 

e-Bill

 

NcAD

$$

 

Tax Receipts

 

ANN HARRIS BENNETT

Tax Assessor-Collector & Voter Registrar

Vehicle Registration Permits & Special Taxes Voter Registration Online Services Military

Exnint+ Z

The Harris County Tax Office is closed per Harris County Judge Lina Hidalgo’s Stay at Home Work Safe order.
Click here to view the county judge's order. Please view this helpful list of FAQs for Property Tax Services, Automobile Services
and Voter Registration Services to help you complete your necessary transactions while the Tax Office Is closed.

 

2019 PROPERTY TAX STATEMENT

ACCOUNT IS PAID

 

 
  
 

 

 

0403 AC

  

 

SANDCASTLE HOMES ON DOLORES

 
   

___Account Number _ - _____Assessed Owner __
ALGHAFIR MHD V & EDLYN G
2953 SANDCASTLE LN
124-793:001:0008 HOUSTON TX 77057-5765
__Property Description | _____Nores/Exemptions
2983 SANDCASTLE LN 77087 |
LT @ BLK

 

Homestead Exemption

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Taxing Jurisdiction - “Exemption ; ible Value Tax Rate ____ Taxes
Houston JSD 89,600 233,400 $2.
Harris County 64,600 259,400 $1,052,02
Harris County Flood
Control Dist 64,600 250400 0.027920 $72.15
Port of Nauston 2.
Autharity 64,600 258;400 OD10740 $27.75
Harris County Hospital A en
fetetct 64,600 259,400 0.165910 3428771
Narris County Dept. of
Hducaioii 64,600 250,400 0.005000 $12.92
Houston Cammunity e os
College System 48,450 274,550 0.100263 $275.27
City of Houston 64,600 | 258,400 i 0.567920 $1,467.51
Total 2019 Taxes Due by January 31, 2020: $5,989.39
Payments applied to 2019 taxes: $5,989.39
Total Current Taxes Due: $0.00
Prior year(s) taxes due (if any): - $0.00
Tatal Amount Due For June 2020: $0.00
Penalties for Late ee io ae
Payments Rate Current Delinquent Total
By February 29, 2020 7% $0.00 $0.00
By March 31,2020 3% $0.00 $0.00
By April30, 2020 | 113% $0.00 $0.00
By May 31,2020 | 134% $0.00 $0.00
| Ryfuneau,2020 | 15% $0.00 $0.00

 

 

 

 

 

 

‘Totals due may contain an additional section 33,07 collection penalty of 20%

IF YOU ARE 65 YEARS OF AGE OR OLDER OR ARE DISABLED AND THE PROPERTY DESCRIBED IN THIS DOCUMENT IS
YOUR RESIDENCE HOMESTEAD, YOU SHOULD CONTACT THE APPRAISAL DISTRICT REGARDING ANY ENTITLEMENT
YOU MAY HAVE TO A POSTPONEMENT IN THE PAYMENT OF THESE TAXES.

 

 

https://www.hctax.net/property/TaxStatement?account=PtiroujHdDVRI...

 

 

6/19/2020, 1:52 PM
